Title: To Thomas Jefferson from Albert Gallatin, 18 January 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Washington Jany. 18th 1803
          
          As the appropriation bill for the navy is ready to be reported, it is necessary to know in what manner the provisional authorization for six frigates should be introduced.
          I would propose that exclusively of the appropriations for the deficiencies of 1802 & of those for the 74s, vessels in ordinary, navy yards & general contingencies, the other naval appropriations amounting for estimate to 476,874.86/100 should be voted in manner following to wit.
           
          
            
              ⅗ of the whole certain for the frigates & other vessels in actual service
              286,000
            
            
              for the purchase of smaller vessels— say
                70,000
            
            
              
              certain
              356,000
            
            
              and for such expenses as, with the approbation of the President, may be incurred during the recess of Congress, on account of any vessels which he may think necessary to put in commission (or to employ in actual service) if any war should break out (or, if any hostilities should be committed) between the United States and any of the Barbary powers other than Tripoli—the remaining 
              120,000
            
            
              
              476,000
            
          
          The manner in which this should be expressed is wanted 
          You will be pleased to notice that those 476,000 dollars are the estimate of keeping in actual service, for the whole of the year 1803, six frigates & one schooner—and that there is an additional appropriation of 180,00 dollars which covers all the deficiencies of 1802, including the pay provisions & all other expences of the whole Mediterranean Squadron to the 31st Decer. last. I think, therefore, that ⅗ths of that estimate will be sufficient to support the intended establishment in the Mediterranean for 1803 if only Tripoli shall continue at war.
          In order to bring the whole subject before you, I will from the estimates recapitulate the naval appropriations ordered for this year vizt.
          
            
              1.
              Six frigates & 1 schooner in commission, including repairs & contingencies
              476,874.86
            
            
              2.
              7 Frigates in ordinary including repairs & contingencies
              100,042.34
            
            
              3.
              Half pay to officers not in service
              14,136.—
            
            
              4.
              Stores, military & naval, ordnance &—.
              15,000.—
            
            
              5.
              General contingencies (exclusively of those for vessels) vizt. store rent, commissions, freight, travelling expences of officers
              40,000.—
            
            
              6.
              74-Gun ships
              114,425.—
            
            
              7.
              Navy yards, docks,
              48,741.37
            
            
              8.
              Marine corps
                 90,780.43
            
            
              
              
              900,000.—
            
            
              
              exclusively of 181,849.09. for deficiencies of 1802
              
            
            
              The appropriations marked 1. 2. 3. & 5. amount to
              631,053.20
            
            
              
              which, the Secretary of the navy requests may be arranged under following heads vizt.
              
            
            
              a.
              —Pay of officers & seamen & subsistance of officers
              283,993  
            
            
              b.
              —Provisions
              157,360.20
            
            
              c.
              —Hospital & medical account
              7,700.—
            
            
              d.
              Contingent account vizt.
              
            
            
              
              repairs & contingencies of vessels in commission—
              79,000
              }
              182,000.—
            
            
              
              do—do—of 7 vessels in ordinary
              63,000
            
            
              
              general contingencies as pr. No. 5 above
              40,000
            
            
              
              
              631,053.20
            
          
          To those two last items of contingencies—63,000 & 40,000 dollars I object as much beyond what is really necessary for those objects: it is incredible that the annual repairs of the frigates in ordinary should amount to 9,000 dollars per frigate; and with no great economy, ten thousand dollars ought to suffice (instead of 40,000) for the general contingencies of commission, rent & travelling expences; since there are appropriations, exclusively of that of 40,000 dollars, for the contingencies of vessels, for repairs, for the contingencies of the marine corps and for stores. What those 40,000 dollars, therefore are for, I am totally at a loss to know: only 16,000 are asked for the military establishment: indeed, I cannot discover any approach towards reform in that department, (the navy) and I hope that you will pardon my stating my opinion on that subject, when you recollect with what zeal & perseverance I opposed for a number of years, whilst in Congress, similar loose demands for money: my opinions on that subject have been confirmed since you have called me in the administration and although I am sensible that in the opinion of many wise & good men, my ideas of expenditures are considered as too contracted; yet I feel a strong confidence that on this particular point I am right. Indeed the possibility of wanting 600,000 dollars more a year, without additional taxes must at this time, be a sufficient apology for urging every practicable economy.
          I enclose a letter from Mr Bradley, and one from Mr Wadsworth of Congress. To the last I do not know what answer to make. This cold weather affects me so much that I remained here to day & have troubled you with this letter, instead of waiting on you. 
          With sincere respect & attachment Your obedt. Servt.
          
            Albert Gallatin
          
        